Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Preliminary Amendment filed October 29, 2020 is acknowledged.
-	Claim(s) 1, 5-8, 10 is/are amended
- 	Claim(s) 11-18 is/are new
-	Claim(s) 1-18 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2020/080628 filed on March 23, 2020.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted April 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orii et al, U.S. Patent Publication No. 2004/0051688 in view of ordinary skill in the art.



a power supply circuit connected to the share line, and configured to provide a share voltage to the share line (implicit see Orii paragraph 0092 where after the precharge switches PSW1 to PSWn are rendered conducting at a time, the precharge voltage Vpre is applied to the data lines LH1 to LHn through the drain-source of the switches); and 

a plurality of switch units coupled to the plurality of data lines, wherein each of the switch units has a first end coupled to the share line and a second end coupled to a corresponding one of the data lines, and the plurality of switch units are configured to, in a share phase, connect the plurality of data lines and transmit the share voltage on the share line to the data lines in response to a control signal (see Orii figure 1, element PSQ1-PSWn and paragraph 0092 where after the precharge switches PSW1 to PSWn are rendered conducting at a time, the precharge voltage Vpre is applied to the data lines LH1 to LHn through the drain-source of the switches).



Consider claim 5, Orii as modified by ordinary skill teaches all the limitations of claim 1 and further teaches wherein each of the plurality of switch units is a switch transistor (see Orii figure 1, element PSW1-PSWn), the switch transistor has a first end coupled to the share line (see Orii figure 1, element Vpre), a second end coupled to a corresponding one of the data lines (see Orii figure 1, element LH1-LHn), and a control end configured to receive the control signal (see Orii figure 1, element PCHG).

Consider claim 8, Orii teaches a driving method for a display panel, for driving a driving circuit for the display panel comprising: providing the display panel, wherein the display panel comprises a plurality of data lines (see Orii figure 1, element LH1-LHn data lines); 

providing the driving circuit for the display panel (see Orii figure 1, element 4 data driver), 

the driving circuit comprising: a share line (see Orii figure 1, element Vpre) coupled to the plurality of data lines (see Orii figure 1, element LH1-LHn); 

a power supply circuit (implicit) connected to the share line, and configured to provide a share voltage to the share line see Orii paragraph 0092 where after the precharge switches PSW1 to PSWn are rendered conducting at a time, the precharge voltage Vpre is applied to the data lines LH1 to LHn through the drain-source of the switches); and 

a plurality of switch units coupled to the plurality of data lines, wherein each of the switch units has a first end coupled to the share line and a second end coupled to a corresponding one of the data lines, and the plurality of switch units are configured to, in a share phase, connect the plurality of data lines and transmit the share voltage on the share line to the data lines in response to a control signal (see Orii figure 1, element PSQ1-PSWn and paragraph 0092 where after the precharge switches PSW1 to PSWn are rendered conducting at a time, the precharge voltage Vpre is applied to the data lines LH1 to LHn through the drain-source of the switches and paragraph 0092 where after the precharge switches PSW1 to PSWn are rendered conducting at a time, the precharge voltage Vpre is applied to the data lines LH1 to LHn through the drain-source of the switches); 



in the share phase, turning on the plurality of switch units to connect the plurality of data lines and transmitting the share voltage on the share line to the data lines (see Orii figure 1 and paragraph 0092 where after the precharge switches PSW1 to PSWn are rendered conducting at a time, the precharge voltage Vpre is applied to the data lines LH1 to LHn through the drain-source of the switches).

Orii does not expressly disclose that precharge voltage Vpre is provided by a power supply circuit. Examiner takes Official Notice that one of ordinary skill in the art would readily recognize that a power supply circuit would necessarily provide desired voltages for an electronic device so as to facilitate proper function.  One of ordinary skill in the art would have been motivated to have incorporated a power supply circuit so as to provide voltages for proper function of the device of Orii using known techniques with predictable results.

Consider claim 10, Orii teaches a display panel comprising a driving circuit (see Orii figure 1, element 4) for a display panel wherein the display panel comprises a plurality of data lines (see Orii figure 1, element LH1-LHn), and the driving circuit for the display panel comprises: 

a share line coupled to the plurality of data lines (see Orii figure 1, element Vpre); 

a power supply circuit connected to the share line, and configured to provide a share voltage to the share line (implicit see Orii paragraph 0092 where after the precharge switches PSW1 to PSWn are rendered conducting at a time, the precharge voltage Vpre is applied to the data lines LH1 to LHn through the drain-source of the switches); and 

a plurality of switch units coupled to the plurality of data lines, wherein each of the switch units has a first end coupled to the share line and a second end coupled to a corresponding one of the data lines, and the plurality of switch units are configured to, in a share phase, connect the plurality of data lines and transmit the share voltage on the share line to the data lines in response to a control signal (see Orii figure 1, element PSQ1-PSWn and paragraph 0092 where after the precharge switches PSW1 to PSWn are rendered conducting at a time, the precharge voltage Vpre is applied to the data lines LH1 to LHn through the drain-source of the switches).

Orii does not expressly disclose that precharge voltage Vpre is provided by a power supply circuit. Examiner takes Official Notice that one of ordinary skill in the art would readily recognize that a power supply circuit would necessarily provide desired voltages for an electronic device so as to facilitate proper 

Claim 16 recite similar claim limitations as claim 5, and thus is rejected under similar rational as claim 5 detail above.

Claim 2-3, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orii et al, U.S. Patent Publication No. 2004/0051688 in view of Hashimoto, U.S. Patent Publication No. 20060232539.

Consider claim 2, Orii as modified by ordinary skill teaches all the limitations of claim 1.  Orii is silent regarding further comprising: at least one share capacitor, connected between the share line and a reference voltage end.

In a related field of endeavor, Hashimoto teaches a precharge circuit having charge recycling capacities so as to drive with low power consumption (see Hashimoto figure 5, element 60 precharge circuit, 67, 68 charge recycling capacities and paragraph 0052).  One of ordinary skill in the art would have been motivated to have modified Orii with the teachings of Hashimoto to have incorporated recycling capacities so as to drive with low power consumption.  Incorporation of recycling capacities would have resulted in having at least one capacitor connected between a share line and a reference voltage because each 

Consider claim 3, Orii as modified by Hashimoto teaches all the limitations of claim 2 and further teaches wherein, a number of the at least one share capacitor is two, and the share capacitors are a first capacitor and a second capacitor, wherein, if the plurality of data lines comprise a total of N data lines arranged side by side along a direction of the share line, the first share capacitor is provided at a coupling position of the share line and the first data line, and a second share capacitor is provided at a coupling position of the share line and the N-th data line (see Hashimoto figure 2, element X1-X4 corresponding to Xn of figure 5 where figure 2 illustrates that X1-X4 are connected to data line 90 and figure 9-10D and paragraphs 0064-0073 describes precharging positive and negative polarity using charge recycling capacities so as to reduce power consumption.  Where each of X1-X4 would have a corresponding recycling capacities so as to facilitate reducing power consumption corresponding to having the recited feature of a first capacitor proving at a first data line and a second capacitor at an N-th data line).

.

Claim 6-7, 11-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orii et al, U.S. Patent Publication No. 2004/0051688 in view of Chung et al, U.S. Patent Publication No. 20050243034.
Consider claim 6, Orii as modified by ordinary skill teaches all the limitations of claim 1 and further teaches further comprising: 

Consider claim 7, Orii as modified by Chung teaches all the limitations of claim 1 and further teaches further comprising: a timing controller (see Chung figure 6, 

wherein the share line (see Orii figure 1, element Vpre) and the switch unit (see Orii figure 1, element PSW1-PSWn)are placed inside the source driving circuit (see Orii figure 1, element 4), and the control signal (see Orii figure 1, element PCHG; Chung figure 6, element PC) is generated by the source driving circuit under a control of the timing controller (see Chung figure 6, , element 160 precharger, PC pre-charging signal, 128 timing controller and paragraph 0055 where a timing controller 128 for controlling each driving timing of the scan driver 118 and the data driver 120 and for driving the multiplexer part 150 and the pre-charger 160 are disclosed).

Claims 11-12, 17-18 recite similar claim limitations as claims 6-7, and thus are rejected under similar rational as claims 6-7 detail above.

	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orii et al, U.S. Patent Publication No. 2004/0051688 in view of Enami et al, U.S. Patent Publication No. 5892493.

Consider claim 9, Orii as modified by ordinary skill teaches all the limitations of claim 8.  Orii is silent regarding wherein the share voltage is equal to an average of driving voltage corresponding to the sub-pixel units in the same row.  In the .

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claimed invention recites 
Claim 4 “The driving circuit for the display panel according to claim 1, further comprising: a timing controller, wherein the power supply circuit comprises: an averaging sub-circuit, coupled to the timing controller, and configured to receive a plurality of initial data signals output by the timing controller, for driving the sub-pixel units in a same row, and to obtain an average data signal according to the plurality of initial data signals; a digital-to-analog converter, coupled to the averaging sub-circuit, and configured to convert the average data signal into an average analog voltage; and 

The following prior arts are representative of the state of the prior art:  
Enami et al, U.S. Patent No. 5892493 (see Enami column 8, lines 24-33; column 9, lines 32-42 where a precharge voltage (+V.sub.1 or -V.sub.1) with the same polarity as that of the data voltage applied next time is applied to a data line before application of data voltage by the data line groups A-D. Therefore, if the data voltage is applied through the data line driver 40 and the multiplexer 38, the potential on each data line is changed to a value substantially equal to the applied precharge voltage, or a value close to the data voltage applied next time (an average value of data voltage being applied).

Aoki et al, U.S. Patent No. 6307681 (see Aoki figure 22 and column 38, line 41-column 40, line 21 specifically column 39, lines 35-41)

Waterman, U.S. Patent No. 6850218 (figures 4-5)

Yeo et al, U.S. Patent No. 6924784 (claim 11)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including further comprising: a timing controller, wherein the power supply circuit comprises: an averaging sub-circuit, coupled to the timing controller, and configured to receive a plurality of initial data signals output by the timing controller, for driving the sub-pixel units in a same row, and to obtain an average data signal according to the plurality of initial data signals; a digital-to-analog converter, coupled to the averaging sub-circuit, and configured to convert the average data signal into an average analog voltage; and an amplifier, coupled to the digital-to-analog converter, and configured to amplify the average analog voltage into the share voltage, wherein the average data signal is equal to an average of the plurality of initial data signals, and the share voltage is equal to an average of driving voltages corresponding to the sub- pixel units in the same row.	
Claim 15 recites similar allowable subject matter

These features find support at least at figure 5 and paragraphs 0046-0047 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 4 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tokioka et al, U.S. Patent Publication No. 20060038800 (figure 3), Lee, U.S. Patent Publication No. 5426447 (figure 2), Ha, U.S. Patent Publication No. 20020047820 (figure 5), Kasai, U.S. Patent Publication No. 20030030602 (figure 23), Kim et al, U.S. Patent Publication No. 20030038760 (figure 4), Sun, U.S. Patent Publication No. 20030214470 (figure 3), Shimoda et al, U.S. Patent Publication No. 2005/0116747 (driving circuit), Chen, U.S. Patent Publication No. 20090051634 (liquid crystal display), Takei et al, U.S. Patent Publication No. 7898507 (figure 2), Jeong, U.S. Patent Publication No. 20130083001 (figure 3, element Cload), Yeo et al, U.S. Patent No. 6924784 (figure 7, element C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Dorothy Harris/Primary Examiner, Art Unit 2625